ON MOTION FOR REHEARING.
LATTIMORE, JUDGE.
— In our original opinion we said of several bills of exceptions, that same were qualified by the trial court so as to show that appellant voluntarily went into the matter complained of, and thereafter the trial court permitted the State to cross-examine appellant relative thereto, — and as qualified no error appeared.
Appellant insists in his motion that we failed to take into consideration all of the contents of said qualifications, and we have again examined each of them. Appellant’s bill of exceptions No. 30, in substance, shows that during appellant’s cross-examination he was asked if he took Jimmy Neal to Dallas in January, 1935, took him to a hotel, and had him install a dicta-phone in one room and conceal himself in another, while appellant got one Chenault to get one Peyton and bring him to said room, all of which appellant seems to have admitted, and. he was then asked if he did not tell Peyton: “If you don’t cough up something, tell me something on Bill McConnell, I will take you for a ride?” to which latter appellant objected for various reasons, which being overruled, — appellant seems to have answered “No sir.”
The- qualifications to this bill, in substance, states that appellant had been asked if he and said Neal had not borrowed a master key from the janitor of the court house at Panhandle, Texas, and with it had unlocked the office of Bill McConnell, District Attorney, and if he had told Neal to install a dicta-phone there in January, 1935, to which question appellant had volunteered the reply: “I had been to Dallas and made some dictaphone records of former cashier of the Borger State Bank, wherein he told me, ready to turn State’s evidence; that Bill McConnell talked him out of it, didn’t have to turn State’s evidence,” and whereupon witness further said: “I was going to get him in and get him right on that very transaction,” at which point the State said “Get Mr. McConnell?” and appellant answered “Yes,” and the State said “In other words, trying to get something on Bill McConnell?” to which apellant replied “I have got it.” We confess ourselves unable to see the vice or failure of this qualification. That the effect of the testimony of the State was to show efforts on appellant’s part to reflect *19discredit on the State’s attorney, and get him in such situation as that he could not prosecute appellant, — seems plain, and that the State might show these efforts on appellant’s part for the purpose of affecting his guilt in the transaction here involved, —seems also plain.
To much the same effect is appellant’s complaint of the qualfication placed on bills of exceptions 5 and 8, which seem to us not necessary to discuss at any length as they relate to efforts on appellant’s part to install a dictaphone in the office of the district attorney.
We are not able to see any reversible error in any of the matters set up in appellant’s motion. The real question in the case was whether the facts show that on the 30th of March, 1935, and prior thereto this appellant, as assessor and collector of Hutchinson County, had fraudulently misapplied and converted to his own use a sum of money belonging to said county of amount sufficient to make the conversion a felony. The facts were submitted to a jury, and we are not prepared to say they had not sufficient testimony before them to justify this conviction.
The motion for rehearing is overruled.

Overruled.